Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2014

                                   No. 04-14-00365-CV

                          IN THE INTEREST OF J.T., ET AL,

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-10-0594-CVW
                        Honorable Thomas F. Lee, Judge Presiding


                                      ORDER
        The Appellee’s Motion for Extension of Time to file Brief is hereby GRANTED. Time
is extended to August 18, 2014.


                                                 ___________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court